A motion to retax the costs in this case has lead us to re-examine appellant's motion for a rehearing which has been heretofore overruled by us. We are not satisfied that we did not commit error in overruling said motion. The briefs of the parties filed in this court have been lost, for which reason we are not able to determine which of the grounds set forth in appellant's motion for a new trial in the county court were copied in his brief as assignments of error in this court. Our original opinion was based on the theory that the county court was without jurisdiction to try the case, for which reason we did not examine the merits of the case.
For the reasons stated, our judgment overruling appellant's motion for a rehearing herein is set aside on our motion, and the same is continued until the next term of this court, to give the parties hereto an opportunity to file copies of their briefs in this court.